Citation Nr: 0423981	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  99-25 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUES


1.  Entitlement to special monthly pension benefits based on 
the need for regular aid and attendance of another person or 
based on being permanently housebound.

2.  Entitlement to an increased rating for left hallux valgus 
with status post bunionectomy, rated noncompensable prior to 
June 1, 1999, and 10 percent disabling from September 1, 
1999.

3.  Entitlement to an increased rating for right hallux 
valgus with status post bunionectomy, rated noncompensable 
prior to June 21, 2002, and 10 percent disabling from August 
1, 2002.

4.  Entitlement to waiver of an overpayment of improved 
pension benefits, to include whether the debt was properly 
created.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran (claimant, appellant) had active duty service 
from May 1973 to March 1974.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision of the RO in 
Washington, D.C.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below, VA will notify you of the further action 
required on your part.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), VA has an enhanced duty to notify a claimant of 
the information and evidence necessary to substantiate every 
claim for VA benefits.  See also, 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2003).  VA must specifically notify the claimant 
what evidence is still necessary to substantiate his claim, 
what specific portion of that evidence he must personally 
secure, and what specific portion of that evidence VA will 
secure on his behalf.  VA must ensure that all notice and 
development action required has been accomplished.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
claimant must also be told to submit all pertinent evidence 
in his possession.  38 U.S.C.A. §§ 5100, 5103; 38 C.F.R. 
§ 3.159.  As VA has not complied with these requirements 
further development is required.  

The veteran indicates that he receives medical treatment for 
his feet and his nonservice connected disorders from Howard 
University Hospital.  While some Howard University treatment 
records are of record, it is not clear if all pertinent 
treatment records have been submitted.  Hence, the RO should 
take the appropriate measures to obtain the claimant's 
treatment records from Howard University Hospital from 
December 1996.

A January 1998 VA treatment report indicates that the veteran 
reportedly received treatment at Greater Southeast Community 
Hospital.  Also, during a March 2004 hearing before the 
undersigned the claimant reported that he was treated for a 
stroke at Greater Southeast Community Hospital.  Accordingly, 
the RO should take the appropriate measures to obtain the 
claimant's treatment records from that facility since 
December 1996.

In March 2004, the veteran submitted to the Board his 
treatment records from the VA Medical Center (VAMC) in 
Washington, D.C., for January and February 2004.  A waiver of 
consideration of this evidence by the agency of original 
jurisdiction was not submitted.  It is also noted that while 
the RO has taken measures to obtain the veteran's treatment 
records from the Washington VAMC from December 1996 to June 
2001, the RO should ensure that any outstanding treatment 
records from that facility since June 2001 are associated 
with the claims files, and that all pertinent VA records are 
considered in adjudicating the claims.  

In a March 2004 statement, the veteran reported that he 
received also treatment at the Baltimore, Maryland, VAMC, 
beginning in January 2002.  The RO should ensure that those 
treatment records are associated with the claims file.  

While a foot examination was conducted by VA in January 2002, 
the veteran has since had surgery.  Hence, the RO should 
therefore schedule the veteran for a VA podiatric examination 
to determine the current nature and severity of his service 
connected foot disorders.  In addition, his post-surgical 
scars of the feet have not been evaluated by the RO.  
Therefore, the RO should ensure that any scars associated 
with the service-connected foot disorder are evaluated and 
considered under the old and new rating criteria applicable 
for evaluating skin disorders.  38 C.F.R. § 4.118 (2002), 
38 C.F.R. § 4.118 (2003); Esteban v. Brown, 6 Vet. App. 259 
(1994).  

The appellant is claiming entitlement to special monthly 
pension based on a need for aid and attendance, or the need 
to remain housebound.  While VA examinations have been 
conducted, no examination adequately addressed whether 
nonservice-connected disorders, in particular his psychiatric 
and any organic mental disorder, necessitate the aid and 
attendance of another, or render the claimant permanently 
housebound.  In this respect, there is an inherent 
inconsistency in an October 2000 VA examination report, 
which, while indicating that the claimant was bedridden, 
indicates that the appellant had no upper or lower extremity 
functional problem.  This matter should be clarified in the 
new VA examination.  

A November 2001 document indicates that VA had received 
evidence indicating that the District of Columbia Government 
had been paying for the veteran's Medicare Part B deductions 
since April 1996.  It was noted that VA had been counting the 
Medicare Part B deductions as a continuing medical expense to 
reduce the amount of income counted for VA pension purposes.  
It was proposed that this amount stop being counted 
retroactively effective from February 1, 1997.  In November 
2001 the veteran disagreed with VA's decision, and in 
December 2001 he requested waiver of this debt.  In a January 
2002 statement, the appellant stated that he disagreed with 
the reduction.  The evidence of record does not include 
documentation of any reduction or the amount of any 
overpayment created.  Accordingly, the RO should associate 
such records with the claims file.  If an overpayment does 
exist, and if the appellant's countable income was changed 
due to the exclusion of any Medicare Part B payment, a 
statement of the case (SOC) must be issued.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

Finally, a review of the claims folders and the veteran's 
hearing testimony raises the question whether he is competent 
for VA benefit purposes.  Thus, further development is in 
order.  

Accordingly, this case is REMANDED for the following 
development:

1.  The veteran must be evaluated by a VA 
psychiatrist to determine his competency 
to handle any VA monetary benefit.  This 
action must be completed before any of 
the development below is commenced.  If 
the veteran is incompetent the RO must 
appoint a guardian/conservator and 
address all correspondence to both the 
appellant and his guardian/conservator.

2.  The RO must ensure that all action 
necessary under the VCAA concerning the 
duty to notify and assist the veteran is 
accomplished.  This includes notification 
of the law, as well as compliance with 
notice requirements as to what specific 
evidence VA will secure and what specific 
evidence the claimant must personally 
submit to substantiate the claim.  Any 
notice must indicate who is responsible 
for securing any outstanding evidence, to 
include outstanding treatment records 
from Howard University Hospital and 
Greater Southeast Community Hospital.  
The claimant must be instructed to submit 
all pertinent evidence in his possession 
that has not been previously submitted.  
If further development is necessary to 
comply with the applicable law and 
regulations, all such development must be 
accomplished.  The RO must provide 
adequate reasons and bases for its 
determination, to include any 
determination that the notice provisions 
of the VCAA have been fulfilled without 
prejudice to the claimant.  See, e.g., 
the chronological duties set forth at 
38 U.S.C.A. §§ 5100, 5103; 38 C.F.R. 
§ 3.159.

3.  The RO must associate with the claims 
file any documents pertaining to the 
creation of an overpayment and the amount 
of such overpayment as referenced in a 
November 2001 VA document.  The RO should 
then issue a SOC with regard to the issue 
of entitlement to waiver of recovery of 
an overpayment of improved pension 
benefits, to include whether the debt was 
properly created.  Thereafter, the 
veteran and his representative will have 
a 60-day period within which to file a 
substantive appeal.  Only if this appeal 
is perfected in a timely manner will the 
Board exercise jurisdiction.  

4.  The RO should take the necessary 
steps to obtain all outstanding medical 
records, both VA and private, and 
associate them with the claims file.  
This should include medical records from 
Howard University Hospital and Greater 
Southeast Community Hospital from 
December 1996 to the present; treatment 
records from the Washington VAMC from 
June 2001 to the present, and treatment 
records from the Baltimore VAMC from 
January 2002 to the present.  If the 
veteran identifies any other outstanding 
pertinent records or if the RO becomes 
aware of the existence of additional 
pertinent records not already associated 
with the claims files, those records are 
to be obtained.  If, after making 
reasonable efforts, the RO cannot locate 
such records, the RO must specifically 
document what attempts were made to 
locate the records, and indicate in 
writing that further attempts to locate 
or obtain any government records would be 
futile.  The RO must then:  (a) notify 
the claimant of the specific records that 
it is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claim.  The claimant must then be given 
an opportunity to respond.  

5.  After all pertinent evidence has been 
gathered and associated with the claims 
file, the RO should schedule the veteran 
for VA podiatric and skin examinations.  
The claims file must be provided to the 
examiners for review.  The examiners are 
advised that all necessary special 
testing must be accomplished.  
 
a.  The veteran should undergo a 
podiatric examination to determine 
the current severity of the 
bilateral hallux valgus with 
bilateral bunionectomies.  The 
podiatrist, in accordance with the 
latest AMIE worksheets for 
evaluating hallux valgus disorders, 
is to provide a detailed review of 
the veteran's history, current 
complaints, and the nature and 
extent of any bilateral hallux 
valgus with bilateral bunionectomy 
residuals.  The podiatrist must 
provide a clear explanation for each 
finding and opinion.  

b.  The veteran should be scheduled 
for a VA skin examination to 
determine the nature and extent of 
scars associated with the bilateral 
bunionectomies.  The examiner, in 
accordance with the latest AMIE 
worksheet for scars, is to provide a 
detailed review of the veteran's 
history, current complaints, and the 
nature and extent of any 
bunionectomy scars.  Thereafter, the 
RO must ensure that an evaluation of 
the scars is accomplished in 
accordance with the old and new 
rating criteria for skin disorders.  
The examiner must provide a clear 
explanation for each finding and 
opinion expressed.  

6.  The RO should schedule the veteran 
for a general VA examination to determine 
the nature and severity of all 
nonservice-connected disorders.  The 
claims file must be provided to the 
physician for review.  The examiner is  
advised that all necessary special 
testing must be accomplished.  The 
examiner, in accordance with the latest 
AMIE worksheets for evaluating housebound 
status and the need for the daily skilled 
services of another, must provide a 
detailed review of the veteran's history, 
current complaints, and the nature and 
extent of his disorders.  The examiner 
must opine whether the appellant is 
permanently housebound or in need of 
regular aid and attendance of another.  
The examiner must provide a clear 
explanation for each finding and opinion.  

7.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2003).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

8.  Following completion of the 
foregoing, the RO must review the claims 
folders and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.  

9.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the appealed issues based on 
all the evidence of record, to include 
those submitted directly to the Board, 
and prepare a rating decision.  If any 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  The appellant and his 
representative should then be afforded an 
applicable time to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


